                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION



TELMA RODRIGUEZ, et al.,

                           Plaintiffs,

v.                                            CIVIL ACTION NO. 2:14-cv-23887

BOSTON SCIENTIFIC CORP., et al.,

                           Defendants.


                     MEMORANDUM OPINION AND ORDER

      Pending is a motion to dismiss Coloplast Corp. (“Coloplast”) and Mentor

Worldwide LLC (“Mentor”) with prejudice for plaintiffs’ failure to serve Plaintiff Fact

Sheets pursuant to deadlines and requirements established by the court’s previous

pretrial order. (ECF No. 21). Plaintiffs have not responded to the motions. The court

finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil Procedure and after

weighing the factors identified in Wilson v. Volkswagen of Am., Inc., 561 F.2d 494,

503-06 (4th Cir. 1977), that Coloplast and Mentor should be dismissed without

prejudice from this case for failure to serve Plaintiff Fact Sheets in compliance with

the court’s previous pretrial order.

      Therefore, the court ORDERS that the motion to dismiss (ECF No. 21) is

GRANTED in part to the extent Coloplast and Mentor seek dismissal and DENIED

insofar as Coloplast and Mentor seek dismissal of the entire case with prejudice. The
court ORDERS that Coloplast and Mentor are dismissed from this case without

prejudice. Other defendants remain.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      May 9, 2019




                                        2
